MEMORANDUM **
Ronald Bruce Ellis appeals pro se from the district court’s order dismissing his civil rights action for failure to follow court orders and rules. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
“The trial court’s dismissal should not be disturbed unless there is a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992) (internal quotations omitted). We conclude that the district court did not abuse its discretion in dismissing Ellis’s action for failing to comply with numerous court orders and various discovery rules. Id. at 1260-61.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.